Exhibit 10.52

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Employment Agreement”) is made and entered into
as of the 9th day of September, 2004, by and among Danka Office Imaging Company
(“Danka Office Imaging”), Danka Business Systems PLC (“Danka Business Systems”),
Danka Holding Company (“Danka Holding”), and Michael Wedge, an individual
(“Executive”). Danka Office Imaging, Danka Business Systems, and Danka Holding
are collectively referred to herein as the “Company.”

 

WITNESSETH:

 

WHEREAS, the Company wishes to assure itself of the services of Executive, on
the terms and conditions set forth herein; and Executive desires to be so
employed by the Company on said terms.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements herein contained, the parties agree as follows:

 

1. EMPLOYMENT. The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, all upon the terms and subject to the
conditions set forth in this Employment Agreement.

 

2. CAPACITY AND DUTIES. Executive shall be employed in the capacity of Chief
Information Officer and Executive Vice President Operations reporting to the
Chief Executive Officer of the Company or such other appropriate officer as may
be assigned by the CEO. Executive shall direct and oversee the Company’s back
office and information technology functions.

 

3. EMPLOYMENT TERM.

 

(a) Term. Employment of Executive by the Company pursuant to this Employment
Agreement shall begin upon execution, and continue until terminated by either
party as provided herein. The period during which Executive is employed by the
Company pursuant to this Employment Agreement is referred to herein as the
“Term” of this Employment Agreement.

 

4. PLACE OF EMPLOYMENT. Executive’s principal place of work shall be located in
the St. Petersburg, Florida metropolitan area.

 

5. COMPENSATION.

 

(a) Salary. Beginning on September 20, 2004 and continuing during the Term, the
Company shall pay Executive a base salary at the rate of $325,000.00 per annum
(the “Annual Base Salary”), payable in a manner consistent with the Company’s
payroll

 

1



--------------------------------------------------------------------------------

procedures for U.S. salaried employees. The Human Resources Committee of the
Board (the “H.R. Committee”) shall review Executive’s Annual Base Salary at
least annually and may increase, but not decrease, the Annual Base Salary.

 

Performance Bonuses. In addition to the Annual Base Salary, Executive shall be
entitled to receive an annual bonus under the performance bonus plan (the
“Performance Bonus Plan”) approved by the H.R. Committee. Upon the Company’s
achievement of one hundred percent (100%) of the budgeted target levels of the
Performance Bonus Plan, the Company shall pay Executive a bonus equal to 50% of
the Annual Base Salary. If the Company meets certain stretch objectives defined
and set forth in the Performance Bonus Plan (as determined by the H.R.
Committee), the Company will pay Executive additional bonuses in accordance with
such Plan. The Company shall pay any bonus earned by Executive in a lump sum
cash payment, less applicable withholdings, as promptly after the end of the
relevant accounting period as the H.R. Committee is able to certify the
Company’s achievement of the relevant financial goals, subject to any deferral
election made by Executive under the terms of the Company’s deferred
compensation plan for U.S. executives.

 

6. ADDITIONAL COMPENSATION AND BENEFITS. During the Term, the Company shall pay
to or provide Executive with the following additional compensation and benefits:

 

(a) Stock Options.

 

(i) Executive shall be eligible to participate in the Company’s stock option
plans available to the Company’s employees in accordance with the terms and
conditions of such plans.

 

(ii) The Company shall file a registration statement on Form S-8 with the
Securities Exchange Commission such that all of the ADSs subject to the option
grant shall be registered shares upon the exercise of the option. The exercise
price of the options set on the date such grant is approved by the H.R.
Committee.

 

(iii) If Executive seeks to acquire by exercise of any stock option all or part
of the shares that have become exercisable and the Company declines to allow him
to acquire such shares, whether because the Company has not obtained shareholder
approval for the option or otherwise, the Company shall pay Executive, within
ten (10) days after his attempt to acquire such shares, (1) an amount equal to
the difference between the number of shares Executive sought to acquire
multiplied by the closing price for a share of the Company’s common stock as of
the date Executive sought to acquire such shares, on the one hand, and the
option exercise price per share multiplied by the number of shares Executive
sought to acquire, on the other hand, and (2) an additional payment sufficient
to pay any federal, state, and local income tax and social security, or other

 

2



--------------------------------------------------------------------------------

employment tax on the amount paid under Section 6(a)(iii)(1), as well as any
additional federal, state and local income tax and social security or other
employment tax on any such gross-up payment, determined by using the top
marginal rates of federal, state, and local income taxes and social security, or
other employment taxes applicable to the Executive’s taxable income in effect
during the year of payment.

 

(b) Executive Deferred Compensation Plan. Executive shall be eligible to
participate in the Company’s Executive deferred compensation plan in accordance
with its terms and conditions.

 

(c) Insurance. The Company shall provide Executive and his dependents with
reasonable and adequate health, dental, short term disability, long term
disability, and life insurance. Such insurance coverage shall be no less
favorable than that from time to time made available to other senior executives
of the Company located in the United States.

 

(d) 401K Plan. Executive shall be entitled to participate in the Company’s 401K
plan in accordance with its terms and conditions.

 

(e) Vacation. Executive shall be entitled to at least three (3) weeks of paid
vacation during each year during the Term, prorated for partial years. Such
vacation shall be subject to the Company’s policies and procedures for senior
executives.

 

(f) Business Expenses. The Company shall promptly reimburse Executive for all
reasonable, ordinary and necessary expenses he incurs in connection with his
employment by the Company (including, but not limited to, automobile and other
business travel, and customer entertainment expenses) on the same basis as other
senior executives of the Company.

 

(g) Indemnification. The Company will, to the fullest extent permitted by law,
indemnify and hold Executive harmless from any and all liability (including,
without limitation, judgments, fines, settlement payments, expenses, costs, and
attorneys’ fees) arising from his service as an employee, officer, or director
of the Company. To the fullest extent permitted by law, if there is a potential
or actual conflict of interest between the Company and Executive, the Company
will advance legal fees and expenses to Executive for counsel selected by
Executive in connection with any litigation, investigation, action, suit, or
other proceeding related to Executive’s employment with the Company or his
performing services for the Company, whether as a director, officer, or employee
of the Company. During the Term, the Company shall maintain adequate and
reasonable Directors and Officers liability insurance naming Executive as an
insured.

 

(h) Other Employee Benefits. Executive shall also be entitled to any other
fringe benefits, bonuses, and similar programs, including regular holidays, and
shall be eligible to participate in all plans or arrangements maintained by the
Company for the benefit of

 

3



--------------------------------------------------------------------------------

its employees, officers, or directors, including without limitation all
compensation, welfare, bonus, incentive, retirement, thrift, pension, profit
sharing, deferred compensation, employee loan, and insurance plans or
arrangements. Executive shall at all times receive benefits no less favorable
than those received by other senior executives.

 

7. TERMINATION BY THE COMPANY OR BY EXECUTIVE. This Employment Agreement may be
terminated as follows:

 

(a) By the Company.

 

(i) For Cause. The Company may terminate this Employment Agreement and
Executive’s employment with the Company at any time for Cause (as defined in
Section 9) (“Cause Termination”); provided, however, that the Company shall give
Executive written notice of Cause Termination specifying the reason for the
termination, and Executive shall have the opportunity to address the Board
before he is terminated for Cause.

 

(ii) By Company Notice. The Company may terminate this Employment Agreement and
Executive’s employment with the Company upon sixty (60) days written notice for
any reason not included in the definition of Cause (“Company Notice
Termination”).

 

(b) Death or Disability. This Employment Agreement and Executive’s employment
with the Company will terminate immediately upon Executive’s death or Disability
(as defined in Section 9) (“Death or Disability Termination”). If either party
terminates Executive’s employment due to Disability, the terminating party shall
give the other party written notice to that effect.

 

(c) By Executive.

 

(i) For Good Reason. Executive may terminate this Employment Agreement and
Executive’s employment by the Company at any time for Good Reason (as defined in
Section 9) (“Good Reason Termination”). In the event the Company disputes
Executive’s Good Reason Termination, the Company shall notify Executive in
writing of such dispute within ten (10) days of receiving notice of such
termination for Good Reason. If the Company does not so notify Executive within
the ten (10) day period, the Company shall be deemed to have accepted
Executive’s determination of Good Reason.

 

(ii) By Executive Notice. Executive may terminate this Employment Agreement and
Executive’s employment with the Company for any reason not included in the
definition of Good Reason by giving the Company sixty (60) days written notice
of such termination (“Executive Notice Termination”).

 

4



--------------------------------------------------------------------------------

8. PAYMENTS UPON TERMINATION.

 

(a) Company Notice Termination and Good Reason Termination. If the Company
terminates Executive’s employment for any reason other than for Cause (as
defined in Section 9) or if Executive terminates his employment for Good Reason
(as defined in Section 9) the Company shall pay to Executive (subject to
withholding of applicable taxes) a severance of one times Executives then
applicable Annual Base Salary. Such severance shall be paid in equal
installments over twelve (12) months on the Company’s standard bi-weekly Company
payroll dates, beginning one (1) month following the date of termination. The
Company shall continue to provide Executive and his family, for a period of
twenty-four (24) months after the date of termination, with the same insurance
benefits coverage being provided to Executive under Section 6(c) on the date the
notice of termination is given. Executive shall also be entitled to a pro-rata
portion of the performance bonus under Section 5(b) to which he would have been
entitled in the year of termination if his employment had not terminated.
Executive shall also be entitled to any of his Annual Base Salary accrued
through the date of termination, payments for any accrued but unused vacation
for the year of termination, any bonuses earned but not previously paid with
respect to the accounting period of the Company most recently ended, and any
vested benefits payable to Executive under the terms of any deferred
compensation plan, 401K plan, stock option plan, or other benefit plans
maintained by the Company in which Executive participated. Additionally,
notwithstanding the terms of the Company’s stock option plan(s), all stock
options received by Executive shall become fully vested and immediately
exercisable upon a Company Notice Termination or Good Reason Termination. Such
stock options shall remain exercisable for a period of twelve (12) months from
the date of termination. All of Executive’s other unvested benefits, including,
without limitation, any Company 401K contributions or profit sharing
contributions, shall immediately vest upon a Company Notice Termination or Good
Reason Termination.

 

(b) Cause Termination and Executive Notice Termination. If Executive’s
employment is terminated by the Company for Cause (as defined in Section 9) or
if Executive terminates his employment for any reason other than Good Reason (as
defined in Section 9), Executive shall be entitled to receive any of his Annual
Base Salary accrued through the date of termination, any accrued but unpaid
vacation pay for the year of termination, any bonuses earned but not previously
paid with respect to the accounting period of the Company most recently ended,
and any vested benefits payable to Executive under the terms of any deferred
compensation plan, 401K plan, stock option plan, or other plans maintained by
the Company in which Executive participates. Notwithstanding the terms of the
Company’s stock option plan(s), Executive shall not forfeit any vested options
upon a Cause Termination or Executive Notice Termination, and all such vested
options shall remain exercisable for a period of at least twenty-four (24)
months

 

5



--------------------------------------------------------------------------------

(c) Death or Disability Termination. If Executive’s employment is terminated due
to his death or Disability (as defined in Section 9), the Company will also
continue to pay Executive (or his estate), as severance, the Annual Base Salary
through the end of the month of termination. Executive (or his estate) shall
also be entitled to receive any of his Annual Base Salary accrued through the
date of termination, any accrued but unpaid vacation pay for the year of
termination, any bonuses earned but not previously paid with respect to the
accounting period of the Company most recently ended, and any vested benefits
payable to Executive under the terms of any deferred compensation plan, 401K
plan, stock option plan, or other plans maintained by the Company in which
Executive participates. The Company shall continue to provide Executive (if
Disabled) and his family, for a period of twenty-four (24) months after the date
of termination, with the same insurance benefits required by Section 6(c) on the
date Death or Disability Termination occurs. Additionally, notwithstanding the
terms of the Company’s stock option plans, all stock options received by
Executive shall become fully vested and immediately exercisable upon a Death or
Disability Termination. Such stock options shall remain exercisable for a period
of not less than twenty-four (24) months. All of Executive’s other unvested
benefits, including, without limitation, any Company 401K contributions or
profit sharing contributions, shall immediately vest upon a Death or Disability
Termination.

 

9. DEFINITIONS. In addition to the words and terms elsewhere defined in this
Employment Agreement, certain capitalized words and terms used in this
Employment Agreement shall have the meanings given to them by the definitions
and descriptions in this Section 9 unless the context or use indicates another
or different meaning or intent, and such definition shall be equally applicable
to both the singular and plural forms of any of the capitalized words and terms
herein defined. The following words and terms are defined terms under this
Employment Agreement:

 

(a) Cause. For purposes of this Employment Agreement, the term “Cause” shall
mean and be limited to:

 

(i) Executive was convicted of a felony or entered a guilty or nolo contendere
plea to such a crime;

 

(ii) Executive was convicted of any lesser crime committed in connection with
the performance of his duties hereunder involving dishonesty, fraud or moral
turpitude; or

 

(iii) Executive’s gross negligence in, or willful failure to substantially
perform his material duties in accordance with Section 2 herein (other than any
such failure resulting from Executive’s Disability, as defined herein) which
gross negligence or willful failure has a material adverse effect on the
Company; provided, however, that such gross negligence or willful failure shall
not be

 

6



--------------------------------------------------------------------------------

considered Cause unless it continues after the Company has made a written demand
for substantial performance on Executive and Executive has failed to correct the
acts or omissions complained of after a reasonable opportunity (of not less than
sixty (60) days) to do so.

 

(b) Disability. For purposes of this Employment Agreement, the term “Disability”
shall mean the inability of Executive to perform Executive’s essential duties
and responsibilities (even with reasonable accommodation) under this Employment
Agreement for a period of one hundred and eighty (180) consecutive days during
any twelve (12) month period by reason of Executive’s mental or physical
disability. Both the Company and Executive may appoint a qualified physician to
determine whether Executive is Disabled. If those physicians cannot agree, the
physicians shall mutually appoint a third qualified physician, whose
determination of whether Executive has a Disability shall be final.

 

(c) Good Reason. For purposes of this Employment Agreement, the term “Good
Reason” shall mean:

 

(i) the Company materially breaches a term of this Employment Agreement
(including, without limitation, the failure of the Company to pay or provide
Executive any of the compensation or benefits to which he is entitled under this
Employment Agreement), which breach was not corrected by the Company within
thirty (30) days after receiving written notice of such breach from Executive;

 

(ii) the relocation of Executive’s principal office, without Executive’s prior
written consent, more than forty (40) miles away from the Company’s current
headquarters in St. Petersburg, Florida.;

 

(iii) the Company’s reduction of Executive’s compensation and/or benefits
hereunder without Executive’s prior written consent;

 

(iv) there has been an adverse or material change in Executive’s status,
position, duties, responsibilities (including reporting responsibilities),
authority, or titles, which change was not withdrawn or rescinded by the Company
within thirty (30) days after receiving written notice of objection to such
change from Executive;

 

(v) the assignment to Executive of any duties or work responsibilities, or any
instructions, orders, or directives which are inconsistent with his status,
position, duties, responsibilities (including reporting responsibilities),
authority, or titles as set forth in this Employment Agreement or as required by
law.

 

7



--------------------------------------------------------------------------------

(vi) any removal of Executive from, or the failure to appoint, elect, reappoint,
or reelect Executive to, the position of Executive Vice President; and/or

 

(vii) the failure of the H.R. Committee to set reasonably attainable budgeted
target levels and objectives in the Performance Bonus Plan.

 

(d) Restricted Area. For purposes of this Employment Agreement, the term
“Restricted Area” shall mean the entire world.

 

10. NON-COMPETITION AND CONFIDENTIALITY.

 

(a) Non-Competition. During the Term and for a period of twenty-four (24) months
following the termination of Executive’s employment hereunder for Good Cause or
without Good Reason, Executive shall not, in the Restricted Area, directly or
indirectly, enter the employ of, or render any services to, any person, firm or
corporation engaged in any business competitive with the businesses engaged in
by the Company, any constituent partners of the Company or any of their
respective parents, subsidiaries or affiliates; further, Executive shall not
engage in such business, directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or any other relationship or capacity; provided, however, that nothing contained
in this Section 10 shall be deemed to prohibit Executive from acquiring, solely
as an investment, a less than five percent (5%) interest in the equity of any
publicly traded corporation or limited partnership.

 

(b) Non-Solicitation of Employees. During the Term and for a period of
twenty-four (24) months following the termination of Executive’s employment
hereunder for Good Cause or without Good Reason, Executive, except within the
course of the performance of his duties hereunder, shall not solicit for
employment any current employee of the Company, any constituent partner of the
Company, or any of their respective parents, subsidiaries, or affiliates, if
Executive has had material business contact with such individual during the
Term.

 

(c) Confidentiality. Executive shall not, at any time hereafter, disclose to any
person, firm or corporation or otherwise use any confidential information
regarding the customers, suppliers, market arrangements, or methods of
operations of the Company, any constituent partner of the Company or any of
their respective parents, subsidiaries, or affiliates or any other information
of the Company, any constituent partner of the Company or any of their
respective parents, subsidiaries or affiliates, except to the extent necessary
to conduct the business of the Company, or to comply with law or the valid order
of a governmental agency or court of competent jurisdiction. Without limiting
the generality of the foregoing, the Parties acknowledge and agree that all
information not otherwise generally known to the public relating to each of (i)
this Agreement, or (ii) the Company, any constituent partner of the Company or
any of their respective parents, subsidiaries, or affiliates, is confidential
and proprietary and is not to be disclosed, to any

 

8



--------------------------------------------------------------------------------

persons or entities or otherwise used, except to the extent necessary to conduct
the business of the Company, or to comply with law or the valid order of a
governmental agency or court of competent jurisdiction.

 

(d) Rights to Innovations. Any invention, improvement, design, development or
discovery conceived, developed, invented or made by Executive, alone or with
others, during his employment hereunder and applicable to the business of the
Company, its parents, subsidiaries or affiliates shall become the sole and
exclusive property of the Company. Executive shall (i) disclose the same
completely and promptly to the Company, (ii) execute all documents requested by
the Company in order to vest in the Company the entire right, title and
interest, in and to the same, (iii) execute all documents required by the
Company for the filing, and prosecuting of such applications for patents,
copyrights and/or trademarks, which the Company, in its sole discretion, may
desire to prosecute, and (iv) provide to the Company, at the Company’s expense,
all assistance it may reasonably require including, without limitation, the
giving of testimony in any suit, action or proceeding, in order to obtain,
maintain and protect the Company’s rights therein and thereto.

 

(e) Injunctive Relief. Any breach or threatened breach by Executive of any
provision of this Section 10 shall cause the Company irreparable harm which
cannot be remedied solely by damages. In the event of a breach or threatened
breach by Executive of any of the provisions of this Section 10, the Company
shall be entitled to seek injunctive relief restraining Executive. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity in the event of such breach or threatened
breach, including the recovery of damages.

 

11. SUCCESSORS. This Employment Agreement shall be binding on the Company and
any successor to its business or to a majority of its business assets and the
Company shall require any successor in interest (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to expressly assume and agree to
perform this Employment Agreement; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder.

 

12. BINDING EFFECT. This Employment Agreement shall inure to the benefit of and
be enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

13. MODIFICATION AND WAIVER. No provision of this Employment Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing that specifies the specific provision affected, which
writing shall be signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Employment Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

9



--------------------------------------------------------------------------------

14. AMENDMENTS. No amendments or variations of the terms and conditions of this
Employment Agreement shall be valid unless the same is in a writing that
specifies the term or condition affected, which writing is signed by Executive
and such officer of the Company as may be specifically designated by the Board.

 

15. SEVERABILITY. The invalidity or unenforceability of any provision of this
Employment Agreement, whether in whole or in part, shall not in any way affect
the validity and/or enforceability of any other provision herein contained. Any
invalid or unenforceable provision shall be deemed severable to the extent of
any such invalidity or unenforceability.

 

16. ENTIRE AGREEMENT. This Employment Agreement sets forth the entire agreement
and understanding of the Company and Executive in respect of the terms and
conditions of Executive’s employment after the Commencement Date, and supersedes
all prior employment agreements, covenants or representations or warranties,
whether oral or written, made by the parties, or any representative of the
Company, with respect to such terms and conditions of employment; provided,
however, that this Employment Agreement does not supersede or affect the Change
of Control Agreement between Executive and the Company.

 

17. NOTICES. All notices, communications and deliveries hereunder shall be made
in writing signed by or on behalf of the party making the same and shall be
delivered (a) personally; (b) by telecopy transmission with a copy sent by U.S.
mail, first class, postage prepaid; (c) by registered or certified mail (return
receipt requested); or (d) by any national overnight courier service (with
postage and other fees prepaid). All such notices, communications, and delivers
shall be addressed as follows:

 

If to the Company:

 

Danka Office Imaging Company

11101 Roosevelt Boulevard

St. Petersburg, Florida 33716

Attn: General Counsel

Telephone No.: (727) 622-2801

Telecopy No.: (727) 622-2880

 

and:

 

10



--------------------------------------------------------------------------------

Danka Business Systems PLC

Masters House

Attention: Secretary

107 Hammersmith Road

London, England w14 OQH

44-207-605-0150

 

If to the Executive:

 

Michael Wedge

2790 Meadowview Court

Tarpon Springs, Florida 34688

Telephone No.: (727) 937-5077

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery if delivered in person (by courier service or otherwise), (b) upon
transmission by facsimile if receipt is confirmed by telephone, provided
transmission is made during regular business hours, or if not, the next business
day, or (c) on the fifth (5th) business day after it is mailed by registered or
certified mail.

 

18. GOVERNING LAW. This Employment Agreement shall be construed and enforced
pursuant to the laws of the State of Florida.

 

19. ARBITRATION. Any controversy or claim arising out of or relating to this
Employment Agreement or the breach thereof, other than a claim for injunctive
relief, shall be settled by arbitration in accordance with the Employment
Arbitration Rules of the American Arbitration Association (the “Rules”) in
effect at the time demand for arbitration is made by any party. This arbitration
shall be conducted before three (3) arbitrators. One arbitrator shall be named
by the Company, a second shall be named by Executive, and the third arbitrator
shall be named by the two arbitrators so chosen. In the event that the third
arbitrator is not agreed upon, he or she shall be named by the American
Arbitration Association. The arbitration shall occur in St. Petersburg, Florida
or such other location as may be mutually agreed to by the Company and
Executive. The award made by all or a majority of the panel of arbitrators shall
be final and binding, and judgment may be entered in any court of law having
competent jurisdiction. The award is subject to confirmation, modification,
correction, or vacation only as explicitly provided in Title 9 of the United
States Code, as amended.

 

20. NO MITIGATION OR OFFSET. Executive shall not be required to mitigate the
amount of any severance or termination payment provided for in this Employment
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Employment Agreement be reduced by any
compensation or income Executive may receive

 

11



--------------------------------------------------------------------------------

from any source. In addition, no payments to Executive under this Employment
Agreement may be subject to any offset or setoff due to any claim the Company,
or its parents, affiliates, or subsidiaries, may have against Executive.

 

21. ATTORNEYS’ FEES. The Company will promptly reimburse Executive for all
attorneys’ fees (for counsel selected by Executive) and expenses arising out of
any dispute under or in connection with this Employment Agreement (whether
litigation or arbitration) to the extent Executive is the prevailing party.
Executive shall in no way be responsible or liable for the Company’s attorneys’
fees and expenses in any dispute arising under or in connection with this
Employment Agreement, and no award or order relating to this Employment
Agreement shall award the Company its attorneys’ fees.

 

22. SOURCE OF PAYMENTS. All salary, bonus, severance, and all other payments to
Executive under this Employment Agreement shall be paid to Executive by the
Company through its U.S. payroll system and shall be made in cash in U.S.
dollars. If the Company should fail to make any such payment to Executive when
due, Danka Office Imaging, Danka Holding, and Danka Business Systems shall be
jointly and severally liable to Executive for such payments.

 

23. REPRESENTATION. The Company represents and warrants that it and the person
executing this Employment Agreement on behalf of the Company are fully
authorized and empowered to enter into this Employment Agreement and that the
performance of its obligations under this Employment Agreement will not violate
any agreement between it and any other person, firm, or organization.

 

24. COUNTERPARTS. This Employment Agreement may be executed in more than one (1)
counterpart and each counterpart shall be considered an original.

 

IN WITNESS WHEREOF, this Employment Agreement has been duly executed by the
Company and Executive as of the date first above written.

 

SIGNATURES ON FOLLOWING PAGE

 

12



--------------------------------------------------------------------------------

DANKA BUSINESS SYSTEMS PLC

/s/ Keith J. Nelsen

--------------------------------------------------------------------------------

By:   Keith J. Nelsen Title:   CAO/General Counsel DANKA HOLDING COMPANY

/s/ Keith J. Nelsen

--------------------------------------------------------------------------------

By:   Keith J. Nelsen Title:   CAO/General Counsel DANKA OFFICE IMAGING COMPANY

/s/ Keith J. Nelsen

--------------------------------------------------------------------------------

By:   Keith J. Nelsen Title:   CAO/General Counsel EXECUTIVE

/s/ Michael Wedge

--------------------------------------------------------------------------------

Michael Wedge

 

13